Citation Nr: 1643230	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  09-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include as secondary to the service-connected otitis media with mastoidectomy of the left ear. 

 2.  Entitlement to service connection for an acquired psychiatric disorder other than the already-service connected major depressive disorder.   

3.  Entitlement to a rating in excess of 30 percent prior to November 14, 2011, and in excess of 20 percent since November 14, 2011, for a left shoulder rotator cuff repair.

4.  Entitlement to an initial compensable rating for scars associated with the left shoulder rotator cuff repair.


REPRESENTATION

Appellant represented by:	Mary K. Hoefer, Attorney at Law
WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1982 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas and Des Moines, Iowa, respectively.

In August 2010, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In October 2011, the Board remanded the claims for an acquired psychiatric disorder and TBI for further development.  An appeal of the claims for higher ratings for the left shoulder disability and scar were perfected subsequent to the Board's October 2011 adjudication.

As a matter of clarification, the Veteran has been assigned numerous staged ratings for his left shoulder disability, separated by periods of temporary total evaluations.  Prior to the 2012 claim for increase, in a November 2011 rating decision the RO reduced the rating from 30 percent to 20 percent, effective November 14, 2011.  As the Veteran did not appeal the August 2011 rating decision, the matter of the rating reduction is not on appeal.  Nevertheless, the Veteran's entitlement to higher ratings for his left shoulder disability throughout the appeal period will be addressed in the adjudication of the matter already on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2011, the Board remanded the appeal, in part, in order to provide the Veteran with notice required by 38 C.F.R. § 3.159 (e)(1) concerning the inability of VA to obtain records regarding his reported in-service hospitalizations.  In an April 2013 letter, the RO partially provided the required notice, but did not inform him that he is ultimately responsible for providing the evidence.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, in June 2013 the Veteran's attorney clarified the location of treatment, indicating that the injury occurred in September 1976 in Stuttgart, Germany, not Lunexburg, Germany.  While unit records were subsequently requested, it does not appear that an effort was made to locate any clinical, inpatient records from Stuttgart, Germany in September 1976.  

In this vein, subsequent to the Board's October 2011 remand, in November 2011 the Veteran indicated that he has received VA treatment at VA Medical Centers (VAMCs) in Baltimore, Maryland and Hot Springs, Arkansas.  The RO determined that records from these facilities were not available, but did not provide the Veteran with notice required by 38 C.F.R. § 3.159 (e)(1) concerning the inability of VA to obtain the records.  

The Veteran also stated in November 2011 and May 2012 that he received treatment at the Coralville, Iowa VA Outpatient Clinic and the Fitzsimons Army Medical Center prior to its closure.  The RO did not request records from Fitzsimons and while it indicated in an October 2013 supplemental statement of the case (SSOC) that Coralville records spanning from 2004 to 2013 were obtained, the Board has reviewed the medical evidence and simply cannot point to these records.  It is unknown whether these records are relevant to the claims for higher ratings, but where the Veteran "sufficiently identifies" VA medical records that he desires to be obtained, VA must seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  
   
With regard to the claim for service connection for an acquired psychiatric disorder, contrary to the Board's remand instructions, the RO did not adequately provide the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), or of the alternative forms of evidence, with specific examples, that may be used to substantiate a service connection claim for PTSD based on a personal assault.  Stegall, 11 Vet. App. at 268.  

Also, subsequent to the Board's remand, service connection for major depressive disorder was granted in a July 2014 rating decision.  The record, however, shows other psychiatric diagnoses, including posttraumatic stress disorder (PTSD) (see December 2013 VA treatment records for example) and anxiety disorder (see October 2011 VA treatment records for example) for which etiologies were not addressed by either the October 2012 or June 2013 VA psychiatric examiners post-remand.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.)  It is unknown whether the symptoms of these other psychiatric disorders are separate and distinct from those of the service-connected major depressive disorder.  Further examination is required.

With regard to the TBI, the RO did not provide a notice letter for this claim explaining what is required to establish secondary service connection.  Stegall, 11 Vet. App. at 268.  Also, on VA examination in June 2013, the examiner essentially determined there were no current residuals of the Veteran's TBIs.  However, the record contains diagnoses of organic brain syndrome secondary to a TBI (see February 2015 and June 2011 VA treatment records for example) and headaches following head trauma (see April 2013 VA treatment record for example).  The June 2013 VA examiner provided extensive discussion, but did not provide an opinion on the matter of secondary service connection as to these already-diagnosed conditions.  McClain, 21 Vet. App. at 319.  Further examination is required.

With regard to the claims for higher ratings for the left shoulder disability and associated scar, the VA examinations conducted post-remand contain conflicting information.  Specifically, private medical records show that in December 2012, the Veteran underwent a "Copeland EAS hemiarthroplasty."  A June 2013 VA examiner responded "no" to the question of whether the Veteran underwent a total shoulder joint replacement in 2012.  A June 2014 VA examiner, however, responded "yes" to the question and further found that the Veteran has current chronic residuals consisting of severe painful motion and/or weakness, thus raising the applicability of a higher rating under 38 C.F.R. § 4.71a, Diagnostic Code 5051.  The Board has reviewed the surgical records but cannot independently reconcile the medical conflict and ascertain the nature of the surgery.  See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The examiners further conflict on the number of scars associated with the disability.  Finally, the post-remand VA examinations of the left shoulder are inadequate to the extent they do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.)  Further examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the National Personnel Records Center (NPRC) or other appropriate entity, records of inpatient hospitalization for personal trauma in Stuttgart, Germany in September 1976.  See VA Adjudication Procedure Manual, M21-1, Part III, subpart iii, 2.B.  

Make any additional requests necessary to confirm the unavailability of records from the VAMCs in Baltimore, Maryland and Hot Springs, Arkansas.

Associate with the claims file all VA treatment records from the Coralville, Iowa Outpatient Clinic.

Request treatment records pertaining to the Veteran from the Fitzsimons Army Medical Center prior to its closure.

All records and/or responses received should be associated with the claims file.  If no records can be obtained, VA's efforts and any resolution determined must be fully documented for the record, and the RO must ensure full compliance with the requirements of 38 C.F.R. §  3.159 (e)(i)-(iv) (2015).  

2.  Provide the Veteran with VCAA notice explaining the July 13, 2010 regulation changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f)(3). 

Additionally, provide notice regarding the methods for substantiating a claim for PTSD related to a personal assault stressor.  Notify the Veteran regarding the potential submission of alternative forms of evidence (evidence other than service records) to corroborate any account of an alleged in-service assault. The Veteran must be informed that alternative sources could include, but are not limited to, private medical records; civilian police reports; reports from crisis intervention centers; testimonials from family members, roommates, fellow service members, or clergy; and copies of any personal diaries or journals.  

Specific to the claim for service connection for a TBI, the letter must also include an explanation of what information or evidence is needed to substantiate the claims on a secondary basis.  See 38 U.S.C.A. § 5103 (2014); 38 C.F.R. §§ 3.159(b), 3.310 (2015).
	
3.  Based on the results of the above development, undertake any further development indicated to verify the above-referenced stressors, including contacting the U.S. Army and Joint Services Records Research Center (JSRRCR) and/or other appropriate agency.   If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

4.  Afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorders other than the already-service connected major depressive disorder.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

(i.) The examiner must indicate whether any psychiatric disorder, including but not limited to the currently-diagnosed PTSD and anxiety disorder, have separate and distinct symptoms from the already- service connected major depressive disorder.  

(ii.)  If yes for any psychiatric disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service.

(iii.)  If yes as to PTSD, the RO/AMC must provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity

5.  Afford the Veteran a VA examination to obtain an opinion as to the etiology of his TBI residuals.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.  

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner must provide an opinion as to (i.) whether any TBI residual, including the diagnosed organic brain syndrome secondary to a TBI and headaches following head trauma, began during active service or is related to any incident of service, and (ii.) whether any TBI residual, including the diagnosed organic brain syndrome secondary to a TBI and headaches following head trauma, was caused OR aggravated (chronically worsened) by the service-connected otitis media with mastoidectomy of the left ear.

6.  Afford the Veteran for a VA examination to ascertain the current severity of the service-connected left shoulder rotator cuff repair and associated scar, in accordance with the applicable worksheet for rating those disorders.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The electronic claims folder must be made available to the examiner in conjunction with the examination.  Rationales for all opinions expressed should be provided. 

(i.)  The examiner must specifically opine on whether there has been a prosthetic replacement of the shoulder joint, given the conflicting findings of the June 2013 and June 2014 VA examiners.  If so, the examiner must state whether the Veteran has had chronic residuals consisting of severe, painful motion or weakness.

(ii.)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(iii.)  The examiner must also specifically identify the number of scars associated with the disability, given the conflicting findings of the June 2013 and June 2014 VA examiners.  

7.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




